DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-6, and 10 are allowable. The restriction requirement between Group I (claims 1, 3-6, and 10) and Group II (claim 7), as set forth in the Office action mailed on 07/20/2011, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/20/2021 is withdrawn. Claim 7, directed to a cured product of the fiber-reinforced composite material, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
s 1, 3-6, and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Dureault et al. (US 2016/0159690 A1) renders obvious all the limitations of claim 1, except wherein the phenol compound (C) is a phenol novolac configured to have a binuclear component content ratio of 9.1% - 17% by area, a trinuclear component content ratio of 38% by area or more, and a 
    PNG
    media_image1.png
    220
    666
    media_image1.png
    Greyscale
 in which R1, R2, R3 and R4 are, each independent of the other, hydrogen or an unbranched or branched C1-C15 alkyl radical, and n is 1 to 12 [0015, 0044], wherein optionally R1, R2, R3, and R4 are hydrogen [0016], Dureault does not teach or suggest selecting a fraction of the novolac resin to have an n that is 0, a fraction of the novolac resin to have an n that is 1, and a fraction of the novolac resin to have an n that is 3 or more, such that the content ratio of the novolac resin that has an n that is 0 is 9.1% to 17% by area, such that the content ratio of the novolac resin that has an n that is 1 is 38% or more by area, and such that the content ratio of the novolac resin that has an n that is 2 or more is 22.9% to 45% by area in measurement by gel permeation chromatography.
Although Maejima et al. (US 2012/0156502 A1) teaches a phenol novolac resin that has a total content of from mononuclear components to trinuclear components of from 30 to 70% [0061], that has a total content of tetra- or higher nuclear components less than or equal to 70% and greater than or equal to 30% [0062], that has a total 
  Although Goto (JP 2009-242719 A, machine translation in English used for citation) teaches a phenolic novolac resin, wherein the content of phenol monomer is 0.5 mass% or less, the content of the binuclear compound component is 10 to 25 mass%, the content of the trinuclear compound component is 20 to 40 mass%, and the content of the tetranuclear compound component is 15 to 20 mass% [Abstract, 0009, 0012] as measured by the area method of the gel permeation chromatograph [0012], which suggests the claimed binuclear component content ratio and the claimed trinuclear component content ratio, it does not teach or suggest the claimed tetranuclear or higher nuclearity component content ratio in combination with Dureault’s two-component resin composition.
Although Kawabata et al. (US 5,525,684) teaches a novolak type phenolic resin having a content of binuclear components of not more than 10% by area, a content of trinuclear components of not less than 50% by area based on the total novolak type phenolic resin except for the binuclear components, and a sum content of tri- and tetra-nuclear components of not less than 75% by area based on the total novolak type phenolic resin except for the binuclear components (1:65-2:3; 3:11-27), which suggests the claimed binuclear component content ratio and the claimed trinuclear component 
Although Iimuro et al. (US 5,395,915) teaches a novolak phenol resin having a binuclear moiety-content of not more than 15% by area (8:65-67), a trinuclear moiety-content of not less than 50% by area on the basis of the total quantity of the resin other than the binuclear moiety-content (9:7-10), and a content of the sum of trinuclear and tetranuclear moieties that is not less than 80% by area on the basis of the resin other than the binuclear moiety (9:14-16), which suggests the claimed binuclear component content ratio and the claimed trinuclear component content ratio, Iimuro does not teach or suggest selecting a content of tetra-nuclear components that is 22.9% to 45% by area in combination with select a binuclear moiety-content of 9.1% to 15% by area, and in combination with Dureault’s two-component resin composition.
Although Takashima et al. (JP 06-100665 A, machine translation in English used for citation) teaches a novolak type phenol resin having a 2 core content of 10 wt.% or less, a 4 core content of 5 to 15 wt.%, and a 3 core content of 2 to 19 times the 4 core content [Abstract, 0013], which suggests the claimed binuclear component content ratio and the claimed trinuclear component content ratio, it does not suggest the claimed tetranuclear or higher nuclearity component content ratio.
Since claim 5 recites a fiber-reinforced composite material in which reinforcing fibers are mixed in the resin composition for fiber-reinforced composite materials according to claim 1, and since claim 1 is allowed, claim 5 is also allowed.
Since claim 7 recites a cured product of the fiber-reinforced composite material according to claim 5, and since claim 5 is allowed, claim 7 is also allowed.

Since claim 9 recites a method for manufacturing a molded article comprising the steps of preparing the two-component curable resin composition for fiber-reinforced composite materials according to claim 1, and since claim 1 is allowed, claim 9 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T KARST/Primary Examiner, Art Unit 1767